Citation Nr: 0807707	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-00 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the permanent 
need for aid and attendance of another person or on account 
of being housebound.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1970 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The evidence has not shown that the veteran requires the 
daily assistance of another to perform the activities of 
daily living or to protect himself from the dangers of his 
environment; he is not bedridden nor substantially confined 
to his dwelling and immediate premises.

2.  The veteran does have a single disability ratable as 100 
percent disabling, but he does not have an additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling.


CONCLUSION OF LAW

The criteria for special monthly pension based on the 
permanent need for aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in November 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letter informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
VCAA notice was provided to the appellant prior to the 
initial adjudication.  Pelegrini.  As this claim is denied, 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  The 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran 
has not identified any pertinent, obtainable evidence that 
remains outstanding.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will address the merits of the claim.

Increased pension benefits are payable to a veteran who needs 
the regular aid and attendance of another or by reason of 
being housebound.  38 U.S.C.A. § 1521(d) and (e); 38 C.F.R. § 
3.351(a)(1).  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria 
for establishing the need for regular aid and attendance 
requires that the veteran: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).

A factual need for aid and attendance exists if a veteran is 
unable to dress or undress himself, or to keep himself 
ordinarily clean and presentable, has a frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid, is unable to feed himself or to attend to the 
wants of nature, or is unable to protect himself from the 
hazards and dangers incident to his daily environment.  In 
addition, an individual who is bedridden (as that term is 
defined by regulation) meets the criteria for aid and 
attendance.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

There is no evidence (or assertion) that the veteran is a 
patient in a nursing home because of mental or physical 
incapacity.  The evidence reveals that the veteran lives 
alone in an apartment.  Further, while the veteran made 
complaints of blurry vision, when seen at a VA outpatient 
optometry clinic in March 2005, the veteran's uncorrected 
visual acuity was 20/100 (OD) and 20/70 (OS).  In short, the 
veteran's visual acuity is not severe enough to meet the 
requirements under C.F.R. § 3.352(a).

The record contains an August 2004 VA Form 21-2680 
(Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance).  The report noted diagnoses of 
schizoaffective disorder, alcohol abuse in remission, and 
degenerative joint disease.  The report noted that the 
veteran was able to walk without the assistance of another 
person.  The examiner essentially concluded that the veteran 
needed the aid and attendance of another at the time of the 
examination.  The Board observes, however, that at the time 
of the August 2004 VA examination, the veteran was receiving 
VA inpatient psychiatric treatment.  It appears that the 
veteran was discharged to his home later in August 2004.  As 
such, the Board finds the report to be of little probative 
value in answering the question of whether the evidence of 
record establishes a current need for aid and attendance.

The record also contains a May 2005 VA Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance.  At that examination, the veteran complained that 
he was unable to stand for extended periods of time due to 
knee problems.  It was noted that the veteran could stand for 
short periods of time and used a cane for ambulation.  The 
examiner noted that the veteran could walk one block without 
the assistance of another.  After noting diagnoses of 
schizoaffective disorder, hepatitis C, and substance abuse, 
the examiner noted that daily skilled services (for the 
veteran) were not indicated.

In June 2006 the veteran underwent a VA general medical 
examination.  The veteran stated that his knees continued to 
be painful and that he would sometimes fall.  The veteran 
also stated that his back precluded him from standing for 
long periods of time.  He was able to take care of his own 
hygiene by washing daily to every other day.  He would put a 
chair in the shower to aid in that task.  Meals were brought 
to his home during the week and he would eat on his own on 
the weekends.  He indicated that he stayed home most of the 
time.  Following physical examination of the veteran, the 
examiner, although not specifically commenting on the 
veteran's daily need for the aid and assistance of another, 
stated as follows:

It appears that the [veteran] has more 
subjective symptoms than he has 
radiologic or physical findings related 
to his knees and his back.  There is no 
evidence that his alcoholic liver disease 
or hepatitis C is interfering with his 
health or lifestyle at this time.  There 
is also minimal evidence that the 
fractured wrists which have healed are 
limiting his activity, except when 
pressure is placed on them, such as 
opening a pickle jar.  His main 
functional limitation appears to be his 
schizophrenic disorder.

As the June 2006 VA examiner noted that schizophrenia was the 
veteran's main functional limitation, the Board finds it 
instructive to review a July 2006 VA mental disorders 
examination.  The veteran indicated that he lived by himself.  
Mental status examination revealed that his insight and 
judgment were good.  The Axis I diagnosis was schizoaffective 
disorder, and the Global Assessment of Functioning (GAF) 
score was 55-60.

With the exception of the August 2004 VA examiner, no 
competent medical professional has indicated that the veteran 
requires the permanent need for aid and attendance of another 
person.  In fact, a May 2005 examiner has specifically 
indicated to the contrary, and the June 2006 VA examiner 
essentially stated that the veteran's main functional 
limitation was his schizophrenia.  While the veteran's 
schizophrenia clearly impacts his daily functioning, the 
Board notes that the veteran's GAF score on the July 2006 VA 
psychiatric examination was 55-60, indicative of only 
moderate symptoms.  The veteran is able to keep himself 
ordinarily clean and is able to feed himself, and there is no 
showing that he is unable to protect himself from the hazards 
and dangers incident to his daily environment.

The Board points out that the May 2005 and June 2006 VA 
examinations were based on an interview with the veteran and 
clinical findings from physical examinations.  As such, the 
Board finds the opinions from the May 2005 and June 2006 VA 
examiners to be persuasive.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that special monthly pension based 
on the need for regular aid and attendance must be denied.

The remaining issue is whether the veteran is entitled to 
special monthly pension in the form of "housebound" benefits.  
The veteran may be entitled to this benefit if he has a 
single permanent disability that is 100 percent disabling and 
additional disabilities independently rated as 60 percent or 
more disabling under the provisions of 38 C.F.R. Part 4, or 
if he is "permanently housebound" by reason of disability.  
See 38 C.F.R. § 3.351(d).  The requirement that the veteran 
be "permanently housebound" is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises, and it is reasonably certain that the disabilities 
that result in his confinement will continue throughout his 
lifetime.

The VA has rated the veteran's nonservice-connected 
schizoaffective disorder as 100 percent disabling.  The Board 
has carefully reviewed the record and finds that the ratings 
assigned the veteran's other various nonservice-connected 
disabilities are appropriate under the VA Schedule for Rating 
Disabilities.  In this regard, the record reflects that the 
veteran's other nonservice-connected disabilities are 
hepatitis C, rated 10 percent disabling, chondromalacia of 
the right knee, rated 10 percent disabling, and 
chondromalacia of the left knee, rated 10 percent disabling.  
The Board notes that there has been no evidence of disability 
associated with hepatitis C in excess of the currently 
assigned 10 percent.  In fact, the June 2006 VA examiner 
essentially stated that the veteran's hepatitis C had no 
impact on his daily functioning.  The Board observes that 
upon examination in June 2006, ligament testing of the knees 
was normal, and the knees had only minor limitation of 
motion.  Such findings do not warrant assignment of a rating 
in excess of the currently assigned 10 percent ratings for 
each knee.  Even in assigning a 10 percent rating for the 
veteran's back (based on limitation of flexion), the 
veteran's disabilities (independent of schizophrenia) do not 
combine to a rating of at least 60 percent.

Finally, the veteran is capable of ambulating unassisted 
(albeit for short distances) and is able to get out of his 
house, to include attending his various VA appointments.  The 
Board therefore finds no basis to conclude that the veteran's 
disabilities confine him to his dwelling and the immediate 
premises.  Accordingly, there is no reasonable basis upon 
which to predicate a grant of housebound benefits on either a 
schedular or factual basis.

The Board therefore finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
special monthly pension based on the permanent need for aid 
and attendance of another person or on account of being 
housebound.  In reviewing the foregoing, the Board has been 
cognizant of the "benefit of the doubt" rule, but there is 
not such an approximate balance of the positive evidence and 
the negative evidence to otherwise permit a favorable 
determination.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension based on the permanent 
need for aid and attendance of another person, or on account 
of being housebound, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


